      Case 2:18-cv-00002-BMM Document 233 Filed 02/26/21 Page 1 of 14



Breean Walas (PHV)
Walas Law Firm, PLLC
P.O. Box 4591
Bozeman, MT 59772
breean@walaslawfirm.com
(501) 246-1067

S. Taylor Chaney (PHV)
Chaney Law Firm, P.A.
P.O. Box 1405
Arkadelphia, AR 71923
taylor@chaneylaw.com
870-246-0600

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION


JOHN MEYER,                            )   NO. 2:18-cv-00002-BMM
        Plaintiff,                     )
    vs.                                )
                                       )
BIG SKY RESORT,                        )   PLAINTIFF’S TRIAL BRIEF
         Defendant.                    )




      Plaintiff John Meyer hereby submits his Trial Brief as permitted by the

Court’s Scheduling Orders (Docs. 91 & 206), and states as follows:

I.    Jury Selection.

      The Seventh Amendment to the United States Constitution guarantees the

right to a fair and impartial civil jury trial. U.S. CONST. AMEND. VII; McDonough
       Case 2:18-cv-00002-BMM Document 233 Filed 02/26/21 Page 2 of 14



Power Equip. v. Greenwood, 464 U.S. 548, 554 (1984). A touchstone of this right

is an impartial trier of fact capable and willing to decide the issues solely on the

evidence before it. Smith v. Phillips, 455 U.S. 209, 217 (1982). Because

information affecting a juror’s impartiality affects the fairness of a trial, voir dire

protects the Seventh Amendment “right by exposing possible biases, both known

and unknown, on the part of the potential jurors.” McDonough Power Equip., 464

U.S. at 554-56; Patton v. Yount, 467 U.S. 1025, n. 13 (1984).

      “Actual bias is the existence of a state of mind that leads to an inference that

the person will not act with entire impartiality,” which may be shown by direct or

circumstantial evidence. United States v. Kechedzian, 902 F.3d 1023, 1027 (9th Cir.

2018). Actual bias exists when a juror is for or against one of the parties; states

they cannot be impartial; or, after expressing views adverse to a party, equivocates

as to whether those views could be set aside in order to evaluate the evidence fairly

and impartially. United States v. Gonzalez, 906 F.3d 784, 797-98 (9th Cir. 2018).

      An adequate voir dire removes prospective jurors who, because of their

inability to “impartially follow the court’s instructions and evaluate the evidence,”

should be struck for cause. Rosales-Lopez v. United States, 451 U.S. 182, 188

(1981). An inadequate voir dire forces parties to use peremptory challenges on

prospective jurors who should have been struck for cause. Id. It is, therefore,

mandatory for voir dire questions to inquire into whether potential jurors maintain


                                          2
       Case 2:18-cv-00002-BMM Document 233 Filed 02/26/21 Page 3 of 14



views that “prevent or substantially impair the performance of [their] duties as . . .

juror[s] in accordance with [their] instructions and . . . oath.” Wainwright v. Witt,

469 U.S. 412, 433 (1985).

      Accordingly, Plaintiff’s constitutional right to a trial by jury requires a full

and complete inquiry of the jury pool during voir dire to ascertain the

qualifications of potential jurors, including but not limited to whether the potential

jurors can follow the law as will be instructed at the end of the case, any biases

held by the jurors, and their ability to wait until they have heard all the evidence

before deciding the outcome. See, e.g., Gulf, Colo. & Santa Fe Ry. Co. v. Shane,

157 U.S. 348, 351 (1895) (holding that to “empanel a jury in violation of law, and

in such a way as to deprive a party of his right to peremptory challenge, constitutes

reversible error”).

II.   Big Sky Resort’s Negligence.

      Negligence requires that a defendant owe a duty, the duty be breached, the

breach was a proximate cause of the plaintiff’s injury, and the plaintiff is entitled to

damages. Md. Cas. Co. v. Asbestos Claims Court, 399 Mont. 279, 297, 460 P.3d

882, 893 (2020); Fisher v. Swift Transp. Co., 342 Mont. 335, 339, 181 P.3d 601,

606 (2008). Duty is measured by the scope of the risk that negligent conduct

foreseeably entails. Mang v. Eliasson, 153 Mont. 431, 438, 458 P.2d 777, 781

(1969). Thus, “[t]he existence of a duty turns primarily on foreseeability.” Fisher,


                                           3
      Case 2:18-cv-00002-BMM Document 233 Filed 02/26/21 Page 4 of 14



342 Mont. at 340-41, 181 P.3d at 607. The question of breach involves the process

good decision-making, and requires the jury determine whether the defendant’s

conduct was ordinary and reasonable care under the circumstances. Harrington v.

Crystal Bar, Inc., 371 Mont. 165, 170 n3, 306 P.3d 342, 346 (2013). The ordinary

and reasonable care required is directly proportional to the degree of risk presented

by the circumstances of each case. Johnson v. YMCA of Great Falls, 201 Mont. 36,

44-45, 651 P.2d 1245, 1250 (1982).

      Negligence is actionable when the harm at issue in a particular case was of a

type reasonably foreseeable under the circumstances only if it occurs within the

scope or zone of the risk of direct harm to other persons reasonably likely to result

from the conduct under the circumstances at issue. Md. Cas. Co., 399 Mont. at

298-99, 460 P.3d at 894. Reasonably foreseeable harm does not depend on the

foreseeability of the precise harm, injured party, or mechanism of injury that

actually occurred. Eklund v. Trost, 335 Mont. 112, 125-26, 151 P.3d 870, 880

(2006). The question is whether the defendant could have reasonably foreseen that

its conduct could have resulted in an injury to the plaintiff. Bassett v. Lamantia,

391 Mont. 309, 322, 417 P.3d 299, 311 (2018) (citing Palsgraf v. Long Island R.

Co., 248 N.Y. 339, 344, 162 N.E. 99, 100 (1928)). Here, in order to determine

whether Big Sky Resort breached a duty owed to Meyer, the jury must decide the




                                         4
      Case 2:18-cv-00002-BMM Document 233 Filed 02/26/21 Page 5 of 14



scope of the risk created by Big Sky’s conduct, and whether Meyer was within the

scope of the risk. Bassett, 391 Mont. at, 322, 417 P.3d at 310.

      The question of foreseeability is relevant to the elements of both duty and

causation in negligence actions. Bassett, 391 Mont. at 322, 417 P.3d at 310. A

breach of the duty owed is a proximate cause of a plaintiff’s injury if the facts and

circumstances surrounding the wreck reveal that the defendant, as an ordinarily

prudent person, could have foreseen that the plaintiff’s injury would be the natural

and probable consequence of the wrongful act. Busta v. Columbus Hosp., 276

Mont. 342, 265, 916 P.2d 135 (1996).

      Once it is determined that the defendant’s negligence was a proximate cause

of the plaintiff’s injury, the jury should award damages because damages are the

natural consequence of negligent conduct. The purpose of tort actions is to provide

compensation, indemnity, or restitution for harms; to determine rights; to deter

wrongful conduct; and to vindicate parties and deter retaliation or violent and

unlawful self-help. Restatement (Second) of Torts § 901 (1979); Minneci v. Pollard,

565 U.S. 118, 120 (2012); see also City of Monterey v. Del Monte Dunes, 526 U.S.

687, 727 (1999) (Scalia, J. concurring) (tort causes of action are “designed to

provide compensation for injuries arising from the violation of legal duties, and

thereby, of course, to deter future violations”); Phillips v. GMC, 126 F. Supp.2d

1328, 1329 (D. Mont. 2001) (“The essential purposes of tort law … [are]


                                          5
      Case 2:18-cv-00002-BMM Document 233 Filed 02/26/21 Page 6 of 14



compensation of the victim, behavior alteration, deterrence of civil wrongdoing,

and moral accountability”). A deliberate purpose of imposing liability is the

prophylactic factor of preventing the occurrence of future harm. W. Page Keeton,

Prosser & Keeton on the Law of Torts, 25 (5th ed. West Publishing Co, 1984).

Indeed, “[t]ort law may award as customary damages something more than simply

out-of-pocket loss, something for deterrence, without spilling over into punitive

damages.” Shaw v. United States, 741 F.2d 1202, 1208, n. 7 (9th Cir. 1984).

      In this case, John Meyer has the burden to show (1) Big Sky Resort was

negligent; (2) John Meyer sustained injuries; (3) Big Sky Resort’s negligence was

a cause his injuries; and (4) the amount of money that will compensate John Meyer

for his injuries. MPI2d § 2.13 (2021). The evidence will accomplish this task.

      One, Big Sky Resort owed a duty to John Meyer and it breached that duty.

Big Sky Resort’s duty to exercise ordinary care required it to keep its premises

reasonably safe for all person who foreseeably might come upon them, and to warn

such persons of any hidden or lurking danger upon such premises. MPI2d 12.00.

As a ski area operator, Big Sky Resort owes a duty of reasonable care to skiers.

MONT. CODE ANN. § 23-2-733(1). This duty of reasonable care encompasses the

duty to eliminate or alleviate, through the exercise of ordinary care, unnecessary

hazards no one wishes to confront. Kopeikin v. Moonlight Basin Mgmt., LLC, 981

F.Supp.2d 936, 944-45 (D. Mont. 2013). For example, ski area operators who alter


                                         6
       Case 2:18-cv-00002-BMM Document 233 Filed 02/26/21 Page 7 of 14



the landscape to make it more challenging for advanced skiers have a duty of care

to warn of such man-made hazards. Waschle v. Winter Sports, Inc., 144 F. Supp.3d

1174, 1181 (D. Mont. 2015). This duty required Big Sky Resort to provide more

than general warnings of unmarked hazards, like the hidden catwalk cut across the

mountain, because the foreseeability of harm from that specific hazard was not

apparent to persons skiing down Highway, a black diamond trail. Kopeikin, 981 F.

Supp.2d at 1108. When the danger is open and obvious, the duty to use ordinary

care in maintaining the premises applies when the ski operator should have

anticipated harm to occur. Richardson v. Corvalis Pub. Sch. Dist. No. 1, 286 Mont.

309, 321, 950 P.3d 748, 755-56 (1997). A ski area operator violates its duty of

reasonable care if it has the ability to eliminate a risk, through specific warnings or

otherwise, and fails to do so. Oberson v. U.S. Dep’t of Agr., 514 F.3d 989, 999 (9th

Cir. 2008).

      The evidence will show Big Sky Resort created an unreasonable risk of

harm to its patrons by constructing a cat track, which it also identifies as a green

trail (“Lower Morningstar aka Loop Road”), across a black diamond ski run

(“Highway”) without warning skiers of the intersecting trails. The undisputed

evidence will show Meyer was skiing fast down Highway, as can be expected of a

skier using that trail; Big Sky knew or should have known the area was dangerous

due to its own ski patrol renaming the location “the Bermuda Triangle;” yet, Big


                                          7
       Case 2:18-cv-00002-BMM Document 233 Filed 02/26/21 Page 8 of 14



Sky did not warn skiers coming down Highway of the blind and flat catwalk

intersecting the run.

       Two, as a result of the wreck, Meyer nearly died, was in a coma for

approximately a week, and sustained permanent musculoskeletal injuries as well as

a traumatic brain injury. Meyer’s ski wreck on December 11, 2015 will affect him

for the rest of his life. Three, Big Sky’s failure to post warning signs or take other

preventative measures caused Meyer’s injuries. Four, based on the evidence to be

presented and the jury’s ability to assess damages based on the instructions it will

receive, the jury will be able to assess the nature and extent of John Meyer’s

injuries and calculate damages without speculation.

III.   Big Sky’s Affirmative Defenses.

       A party asserting an affirmative defense bears the burden of proving it by a

preponderance of the evidence. Wicklund v. Sundheim, 383 Mont. 1, 13, 367 P.3d

409, 412 (2016); Audit Servs. v. Stewart & James, 191 Mont. 107, 118, 622 P.2d

217, 223 (1981). To prevail on its affirmative defense to liability, Big Sky must

show by a greater weight of the evidence Meyer’s ski wreck was the result of his

own negligence, rather than that of Big Sky Resort.

       Big Sky Resort relies heavily on the Skier Responsibility Statute,

specifically that John Meyer’s ski wreck was caused by an inherent danger and risk

of skiing – a catwalk. See MONT. CODE ANN. § 23-2-702(2); MONT. CODE ANN. §


                                          8
       Case 2:18-cv-00002-BMM Document 233 Filed 02/26/21 Page 9 of 14



23-2-736(4). However, because Meyer has alleged that the catwalk was hidden

and unmarked, that statute cannot apply to bar recovery. Instead, the jury must

determine whether Big Sky Resort breached the duty of reasonable care it owed to

skiers (like John Meyer) using its ski trails. Consequently, Big Sky can be held

liable for Meyer’s ski wreck and resulting damages due to the cat track’s blind

nature, and because a ski area operator violates its duty of reasonable care if it has

the ability to eliminate a risk, through specific warning or otherwise, and fails to do

so. Waschle, 144 F. Supp. 3d at 1181; Oberson, 514 F.3d at 999; see also Order

(Doc. 115) at pp. 7-8 (denying Big Sky’s first motion for summary judgment

(November 22, 2019); Order (Doc. 187) at p. 4 (denying Big Sky’s second motion

for summary judgment).

IV.   Other issues.

      a.     Video depositions in argument.

      Big Sky Resort should be prohibited from playing any excerpts from

videotaped depositions during voir dire, opening statements, or closing arguments.

The playing of an abridged, or even complete answers to a question in a videotaped

deposition, which is taken out of context during voir dire, opening statement, or

closing argument, unfairly emphasizes an isolated portion of testimony because no

other testimony to be given or has been given in court may be played for the jury.

During voir dire and opening statements, nothing will have been offered into or


                                          9
      Case 2:18-cv-00002-BMM Document 233 Filed 02/26/21 Page 10 of 14



accepted by the Court as evidence, and isolated portions from a deposition of a

party or a witness may not be admissible as evidence during the course of the trial.

      Federal Rule Civil Procedure 32(a)(2) provides “any party may use a

deposition to contradict or impeach the testimony given by the deponent as a

witness, or for any other purpose allowed by the Federal Rules of Evidence.” To be

impeached with a prior inconsistent statement, the witness must first be asked a

question and testify contrary to their deposition testimony. Obviously, this cannot

occur in voir dire, opening statement, or closing argument.

      Federal Rule Civil Procedure 32(a)(3) provides “[a]n adverse party may use

for any purpose the deposition of a party.” However, Federal Rule of Civil

Procedure 32(a)(6) states if a party offers only part of a deposition into evidence,

“an adverse party may require the offeror to introduce other parts that in fairness

should be considered with the part introduced, and any party may itself introduce

any other parts.” By isolating bits and pieces of deposition testimony to the jury

during voir dire, opening statements, or closing argument, the party using such

testimony effectively denies the opposing party to require the playing of any other

portion of the testimony which ought, in fairness, to be shown with the portion

introduced. For these reasons, the Court should prohibit Big Sky from playing any

excerpts from videotaped depositions during voir dire, opening statements, or

closing arguments.


                                         10
      Case 2:18-cv-00002-BMM Document 233 Filed 02/26/21 Page 11 of 14



      b.     Golden Rule

      Golden rule arguments, which seek to place the jury in the shoes of a crime

victim or civil plaintiff, are prohibited. State v. Ugalde, 372 Mont. 234, 246, 311

P.3d 772, 782 (2013). To be impermissible, such arguments in civil matters must

be related to the area of financial responsibility, and hypothetically request the jury

to consider how much they would like to receive in the same or similar

circumstances. 75A Am.Jur.2d Trials § 540 (2021). In contrast, golden rule

arguments are appropriate when determining liability, and ask the jury to assess the

reasonableness of a party’s actions by relying on their own common sense. Id. The

rule is sound since the jury must assess the actor’s conduct in light of the situation

as it would have appeared to a reasonable man in his shoes at the time of the act or

omission at issue. Mang, 153 Mont. at 437, 458 P.2d at 781.

      c.     Conscience of the community.

      Courts are for the benefit of litigants and the public interest. State ex rel.

Crowley v. District Court, 108 Mont. 89, 105, 88 P.2d 23, 30 (1939). The jury’s

decision deserves proper deference, and “serves to maximize the beneficial

application of the collective wisdom and life experience of twelve citizens to a

search for just resolution of important matters” brought in our courts. State v.

LaMere, 314 Mont. 326, 334-35, 67 P.3d 192, 198 (2003). In negligence actions

particularly, the jury’s function is to decide whether the acts or omissions at issue


                                          11
      Case 2:18-cv-00002-BMM Document 233 Filed 02/26/21 Page 12 of 14



constitute a departure from the standard of conduct demanded by the community

for the protection of others against unreasonable risk. Restatement (Second) of

Torts § 283 cmt. c (1965). In this way, arguments to the jury, acting as the

conscience of the community, are proper. Cf. Campbell v. Kincheloe, 829 F.2d

1453, 1460 (9th Cir. 1987) (argument by prosecutor to jury was proper, where

prosecutor stated the jury, acting as the conscience of the community and society,

should not tolerate actions of the defendant).

V.    Big Sky’s Trial Brief.

      Big Sky’s Trial Brief (Doc. 226) is a motion in limine seeking to exclude

testimony from Evi Dixon, Gregory Smith, and portions of Meyer’s medical record.

Big Sky also seeks for the jury to hear about Meyer’s political aspiration, even

though the Court has already excluded these references. Order (Doc. 188) at p. 6.

Big Sky had the opportunity to file a timely motion in limine and failed to do so.

The Court should refuse to allow Big Sky’s attempts to limit and exclude such

evidence through the use of a trial brief in clear violation of the Court’s Scheduling

Order. See Doc. 91. Neither should the Court revisit Big Sky Resort’s request for

clarification of legal conclusions.

Dated: February 26, 2021




                                         12
      Case 2:18-cv-00002-BMM Document 233 Filed 02/26/21 Page 13 of 14



                                             Respectfully submitted,

                                             /s/ Breean Walas
                                             BREEAN WALAS (PHV)
                                             P.O. Box 4591
                                             Bozeman, MT 59772
                                             Breean@walaslawfirm.com
                                             (501) 246-1067

                                             /s/ S. Taylor Chaney
                                             S. TAYLOR CHANEY (PHV)
                                             Chaney Law Firm, P.A.
                                             P.O. Box 1405
                                             Arkadelphia, AR 71923
                                             taylor@chaneylaw.com
                                             870-246-0600

                                             Attorneys for Plaintiff



                        CERTIFICATE OF SERVICE

      The undersigned hereby certifies that the foregoing document was served
upon the following counsel of record by the means designated below this 26th day
of February 2021.

[ ] U.S. Mail                               Ian McIntosh
[ ] Hand Delivery                           Mac Morris
[ ] Facsimile                               CROWLEY FLECK PLLP
[ ] FedEx                                   1915 South 19th Avenue
[x] ECF                                     P.O. Box 10969
[ ] Email                                   Bozeman, MT 59719-0969
                                            Telephone: (406) 556-1430

                                            Attorneys for Defendant Big Sky Resort




                                       13
      Case 2:18-cv-00002-BMM Document 233 Filed 02/26/21 Page 14 of 14



                     CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(d)(2)(E), I certify that this brief is printed with

proportionately spaced Times New Roman text typeface of 14 points; is double

spaced; and the word count is 2792 words, excluding the Caption and Certificates.

Dated this 26th day of February 2021.

                                             /s/ Breean Walas
                                             BREEAN WALAS (PHV)
                                             P.O. Box 4591
                                             Bozeman, MT 59772
                                             Breean@walaslawfirm.com
                                             (501) 246-1067




                                        14
